Exhibit C




    1
Seth T. Taube
BAKER BOTTS L.L.P.
30 Rockefeller Plaza
New York, New York 10112
Tel: 212.408.2500
Fax: 212.408.2501

Attorney for Plaintiff, NOVAGOLD Resources Inc.

                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK




  NOVAGOLD RESOURCES INC.,
                                                   CIVIL ACTION NO.: 1:20-cv-02875-LDH-PK
          Plaintiff,

          v.                                       JURY TRIAL DEMANDED




  J CAPITAL RESEARCH USA LLC,

          Defendant.


                       PLAINTIFF’S FIRST SET OF INTERROGATORIES


       Pursuant to Federal Rule of Civil Procedure 33, NOVAGOLD Resources LLC submits the

following interrogatories to J Capital Research USA LLC, to be answered separately and fully in

writing by mailing or otherwise delivering the answers to Baker Botts L.L.P., 2001 Ross Avenue,

Suite 900, Dallas, Texas 75201, addressed to the attention of Jonathan Rubenstein, within thirty

days of the date of service hereof.




                                               1
                                           DEFINITIONS

        1.      The terms “JCAP,” “you,” or “your” mean J Capital Research USA, LLC and its

current and former officers, employees, attorneys, partners, corporate parent, predecessor entities,

subsidiaries, or affiliates.

        2.      The term “communication” means the transmittal of information (in the form of

facts, ideas, inquiries, or otherwise) whether oral, written, or by other means, and includes, but is

not limited to, representations, discussions, meetings, letters, correspondences, memoranda,

newsletters, telegrams, advertisements, speeches, conversations, conferences, notes, e-mails or

computer-generated messages and any other documents which refers to any such communications.

        3.      The term “concerning” means relating to, referring to, describing, evidencing or

constituting.

        4.      The term “document” is defined to be synonymous in meaning and equal in scope

to the usage of the term “documents or electronically stored information” in Federal Rule of Civil

Procedure 34(a)(1)(A), including but not limited to internal memoranda, notes of any kind,

correspondence, text messages, voicemail messages, communications on or through social media

sites, paper and electronic calendars or diaries, meeting minutes, phone logs, board minutes and

resolutions, agreements, due diligence materials, financial or other analyses, reports, spreadsheets,

databases, maps, press releases, employee communications, draft documents, invoice and payment

records, tape or video recordings, photographs, and image files. A draft or non-identical copy is a

separate document within the meaning of this term.

        5.      When referring to a person, “identify” means to give, to the extent known, the

person’s full name and present or last known address, and when referring to a natural person,

additionally, the present or last known place of employment.




                                                 2
       6.      When referring to documents, “identify” means to give, to the extent known, the (i)

type of document; (ii) general subject matter; (iii) date of the document; and (iv) author(s),

addressee(s) and recipient(s) (or, if the document has been produced in this matter, the Bates label

of that document if the document reflects this information).

       7.      The term “NOVAGOLD” means NOVAGOLD Resources LLC, its current and

former officers, directors, employees, partners, corporate parent, subsidiaries, or affiliates.

       8.      The term “person” means any natural person or any legal entity, including, without

limitation, any business or governmental entity or association.

       9.      The term “Report” means JCAP’s report on NOVAGOLD published May 28, 2020

titled “NovaGold (NG US): The Pipe Dream.”

       10.     The term “Relevant Time Period” refers to the period of time to which these

requests refer. Unless otherwise indicated, the Relevant Time Period for these requests is

September 1, 2018, to the date of your responses to these Requests. You are requested to

supplement your answers thereafter in accordance with the Federal Rules of Civil Procedure.

                                           INSTRUCTIONS

       1.      These interrogatories require you to provide all responsive information in your

possession, custody, or control. This includes all responsive information in the possession of any

subsidiary or affiliate that JCAP has “a practical ability to obtain” from those subsidiaries or

affiliates. See, e.g., New Falls Corp. v. Soni, CV 16-6805 (ADS) (AKT), 2018 WL 3321429, at

*5 (E.D.N.Y. July 5, 2018).

       2.      As to any interrogatory that JCAP refuses to answer or is unable to answer, in whole

or in part, for any reason, please state the reason for its refusal or inability to answer. If JCAP

believes a complete answer to a particular interrogatory is not possible, please answer each




                                                  3
interrogatory to the extent possible and furnish a statement explaining: (a) the reason for its

inability to answer further; and (b) what information or knowledge it possesses concerning the

unanswered portion.

       3.      If you refuse to respond to any interrogatory, or withhold any information

responsive to any interrogatory, on the ground of privilege or attorney work product doctrine,

please provide information complying with Federal Rule of Civil Procedure 26(b)(5).

       4.      The following rules of construction shall apply to these interrogatories:

               a.      The terms “all,” “any,” and “each” shall each be construed as encompassing

                       any and all.

               b.      The connectives “and” and “or” shall be construed either disjunctively or

                       conjunctively as necessary to bring within the scope of the discovery request

                       all responses that might otherwise be construed to be outside of its scope.

               c.      The use of the singular form of any word includes the plural and vice versa.

       5.      Each interrogatory below should be read separately, and no interrogatory should be

read or understood to limit the scope of any other interrogatory.

       6.      These interrogatories are continuing in nature and require supplemental answers in

the event JCAP or any other person acting on its behalf becomes aware of additional or corrective

information.   Pursuant to Federal Rule of Civil Procedure 26(e), such supplementation or

correction must be made in a timely manner.

                                       INTERROGATORIES

Interrogatory No. 1:          Provide a complete factual explanation of how you identified

NOVAGOLD as a subject for the Report. Include in your answer a description of any documents

you reviewed prior to drafting or publication of the Report, and identify any persons with whom

you communicated regarding the selection of NOVAGOLD as a subject for the Report or the


                                                 4
statements contained in the Report. For persons not affiliated with JCAP, include the organization

with which they are affiliated and their titles and duties within that organization.


Interrogatory No. 2:           Identify all persons who have provided information to you, or

received information from you, concerning NOVAGOLD, NOVAGOLD securities, your

investment in NOVAGOLD securities, the drafting of the Report, the Report, or the events

described in the Petition. Include in your answer a detailed factual statement of the information

provided.


Interrogatory No. 3:           Identify all persons involved in researching, drafting, or paying or

underwriting the costs of preparation of the Report, including a detailed factual statement of each

person’s involvement. For persons affiliated with JCAP, include their titles and duties in JCAP.

For persons not affiliated with JCAP, include the organization with which they are affiliated and

their titles and duties within that organization.


Interrogatory No. 4:           Identify the anonymous industry professionals referred to in the

Report, including the “engineer . . . who worked on costing the pipeline” identified on page 2; the

“pipeline expert . . . familiar with the project” identified on page 5; the “pipeline engineer familiar

with Donlin” identified in footnote 4; and the “expert” identified on page 8. For persons affiliated

with JCAP, include their titles and duties in JCAP. For persons not affiliated with JCAP, include

the organization with which they are affiliated and their titles and duties within that organization.


Interrogatory No. 5:           Provide a detailed factual statement of any research or investigation

regarding NOVAGOLD or NOVAGOLD securities that you conducted or that was conducted on

your behalf during the drafting of the Report or prior to the publication of the Report. Identify all

documents you reviewed prior to the publication of the Report.


                                                    5
Interrogatory No. 6:            Identify all persons who knew of the Report or its preparation prior

to its publication, including a description of the information that such persons knew about the

Report and when they learned about the preparation of the Report. For persons affiliated with

JCAP, include their titles and duties in JCAP. For persons not affiliated with JCAP, include the

organization with which they are affiliated and their titles and duties within that organization.


Interrogatory No. 7:            Identify all persons who are able to publish to the Twitter account

@JCap_Research.


Interrogatory No. 8:            Identify all persons who are able to publish to the domain

jcapitalresearch.com.


Interrogatory No. 9:            Identify all means by which the Report was published, including any

mailing or email subscription lists. Include in your answer a description of the recipients each

publication is intended to target and estimated number of recipients reached.


Interrogatory No. 10:           For each purchase, sale, trade, acquisition, or other disposition

(hereinafter, collectively “trade” or “trades”) of any NOVAGOLD securities by you or for the

benefit of JCAP or its members, principals or managers, identity all the securities traded, the trade

dates, the types of trade, the quantity of securities traded, and the purchase or sale price per security

for each trade, the brokerage accounts in which the trades occurred, and the name of any brokers

or financial advisors involved in the trades.


Interrogatory No. 11:           Identify by name and title each person who advised or

recommended you trade NOVAGOLD securities


Interrogatory No. 12:           Describe the nature and extent of any research, due diligence, or


                                                   6
investigation regarding NOVAGOLD or NOVAGOLD securities that you conducted or that was

conducted on your behalf prior to each of the trades identified in your answer to Interrogatory No.

10.


Interrogatory No. 13:         State whether any of the NOVAGOLD securities for which you

were the beneficial owner during the Relevant Time Period were held, owned, or possessed in any

method other than in your name (e.g., in the name of a brokerage firm or transfer agent, in the

name of a nominee, or otherwise).



Dated: October 9, 2020                                   /s/ Jonathan Rubenstein

                                                         BAKER BOTTS L.L.P.

                                                          Seth T. Taube (1664739)
                                                          30 Rockefeller Plaza
                                                          New York, New York 10112
                                                          Tel: 212.408.2500
                                                          Fax: 212.408.2501
                                                          seth.taube@bakerbotts.com

                                                          Jonathan Rubenstein (adm. pro hac vice)
                                                          Jordan Kazlow (adm. pro hac vice)
                                                          2001 Ross Avenue
                                                          Dallas, Texas 75021
                                                          Tel.: (214) 953-6500
                                                          Fax: (214) 953-6503
                                                          jonathan.rubenstein@bakerbotts.com
                                                          jordan.kazlow@bakerbotts.com

                                                         Attorneys for Plaintiff,
                                                         NOVAGOLD Resources Inc.




                                                7
Seth T. Taube
BAKER BOTTS L.L.P.
30 Rockefeller Plaza
New York, New York 10112
Tel: 212.408.2500
Fax: 212.408.2501

Attorney for Plaintiff, NOVAGOLD Resources Inc.

                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK




  NOVAGOLD RESOURCES INC.,
                                                     CIVIL ACTION NO.: 1:20-cv-02875-LDH-PK
          Plaintiff,

          v.                                         JURY TRIAL DEMANDED




  J CAPITAL RESEARCH USA LLC,

          Defendant.


                            PLAINTIFF’S FIRST REQUEST FOR
                             PRODUCTION OF DOCUMENTS


       Pursuant to Federal Rule of Civil Procedure 26, NOVAGOLD Resources, Inc. requests

that J Capital Research USA LLC, produce documents in response to the following document

requests at Baker Botts L.L.P., 2001 Ross Avenue, Suite 700, Dallas, Texas 75201, addressed to

the attention of Jonathan Rubenstein, within thirty days of the date of service hereof.




                                                 1
                                            DEFINITIONS

        1.      The terms “JCAP,” “you,” or “your” mean J Capital Research USA, LLC and its

current and former officers, employees, attorneys, partners, corporate parent, predecessor entities,

subsidiaries, or affiliates.

        2.      The term “communication” means the transmittal of information (in the form of

facts, ideas, inquiries, or otherwise) whether oral, written, or by other means, and includes, but is

not limited to, representations, discussions, meetings, letters, correspondences, memoranda,

newsletters, telegrams, advertisements, speeches, conversations, conferences, notes, e-mails or

computer-generated messages and any other documents which refers to any such communications.

        3.      The term “concerning” means relating to, referring to, describing, evidencing or

constituting.

        4.      The term “document” is defined to be synonymous in meaning and equal in scope

to the usage of the term “documents or electronically stored information” in Federal Rule of Civil

Procedure 34(a)(1)(A), including but not limited to internal memoranda, notes of any kind,

correspondence, text messages, voicemail messages, communications on or through social media

sites, paper and electronic calendars or diaries, meeting minutes, phone logs, board minutes and

resolutions, agreements, due diligence materials, financial or other analyses, reports, spreadsheets,

databases, maps, press releases, employee communications, draft documents, invoice and payment

records, tape or video recordings, photographs, and image files. A draft or non-identical copy is a

separate document within the meaning of this term.

        5.      The term “NOVAGOLD” means NOVAGOLD Resources LLC, its current and

former officers, directors, employees, partners, corporate parent, subsidiaries, or affiliates.

        6.      The term “person” means any natural person or any legal entity, including, without

limitation, any business or governmental entity or association.


                                                  2
       7.      The term “Report” means JCAP’s report on NOVAGOLD published May 28, 2020

titled “NovaGold (NG US): The Pipe Dream.”

       8.      The term “Relevant Time Period” refers to the period of time to which these

requests refer. Unless otherwise indicated, the Relevant Time Period for these requests is

September 1, 2018, to the date of your responses to these Requests. You are requested to

supplement your answers thereafter in accordance with the Federal Rules of Civil Procedure.

                                           INSTRUCTIONS

       1.      These requests call for the production of all responsive documents in your

possession, custody, or control without regard to the physical location of such documents. This

includes all responsive documents in the possession of any subsidiary or affiliate that JCAP has “a

practical ability to obtain” from those subsidiaries or affiliates. See, e.g., New Falls Corp. v. Soni,

CV 16-6805 (ADS) (AKT), 2018 WL 3321429, at *5 (E.D.N.Y. July 5, 2018).

       2.      Any document produced in response to these requests should be produced in full,

complete, and unedited form, together with all drafts and non-identical copies of each, and in

reasonably accessible electronic form with associated metadata, or as otherwise agreed by the

parties pursuant to any ESI protocol agreed to in this matter.

       3.      If you object to a request, state the legal and factual basis for the objection, describe

the information or documents that you propose to withhold pursuant to that objection, and fully

answer all portions of the request not objected to.

       4.      If you refuse to respond to any request, or withhold any document responsive to

any request, on the ground of privilege or attorney work product doctrine, provide a privilege log

complying with Federal Rule of Civil Procedure 26(b)(5).

       5.      The following rules of construction shall apply to these requests:




                                                  3
               a.     The terms “all,” “any,” and “each” shall each be construed as encompassing

                      any and all.

               b.     The connectives “and” and “or” shall be construed either disjunctively or

                      conjunctively as necessary to bring within the scope of the discovery request

                      all responses that might otherwise be construed to be outside of its scope.

               c.     The use of the singular form of any word includes the plural and vice versa.

       6.      Each request below should be read separately, and no request should be read or

understood to limit the scope of any other request.

       7.      These requests are continuing in nature and require supplemental answers in the

event JCAP or any other person acting on its behalf becomes aware of additional or corrective

information.   Pursuant to Federal Rule of Civil Procedure 26(e), such supplementation or

correction must be made in a timely manner.

                                  REQUESTS FOR PRODUCTION

Request for Production No. 1:         All   documents     identified   in   your    responses    to

NOVAGOLD’s First Set of Interrogatories.

Request for Production No. 2:         All documents that support the facts stated, positions taken,

or legal interpretations proffered in your responses to NOVAGOLD’s First Set of Interrogatories.

Request for Production No. 3:         All internal policies and procedures related to selection of

subjects for JCAP’s reports and reporting guidelines.

Request for Production No. 4:         All documents that reflect ownership of the domain

jcapitalresearch.com and the Twitter handle @JCap_Research.

Request for Production No. 5:         All documents that you possessed, reviewed, read or

received in connection with your decision to focus on NOVAGOLD as the subject of the Report




                                                4
or that influenced such decision, including but not limited to all communications and meetings

regarding the decision to target NOVAGOLD as a subject of the Report.

Request for Production No. 6:          All   documents     that   constitute,   reflect,   or   discuss

communications or meetings between you and NOVAGOLD.

Request for Production No. 7:          All   documents     that   constitute,   reflect,   or   discuss

communications or meetings between you and third persons regarding NOVAGOLD, including

but not limited to all communications and meetings regarding the decision to target NOVAGOLD

as a subject of the Report.

Request for Production No. 8:          All documents that constitute, reflect, or discuss research,

due diligence, or analysis conducted to prepare for drafting the Report, including research, due

diligence, or analysis conducted by third parties, whether or not the information contained in such

documents was ultimately reflected in the Report. Documents responsive to this request include

all communications between JCAP and the anonymous industry professionals referred to in the

Report, including the “engineer . . . who worked on costing the pipeline” identified on page 2; the

“pipeline expert . . . familiar with the project” identified on page 5; the “pipeline engineer familiar

with Donlin” identified in footnote 4; and the “expert” identified on page 8.

Request for Production No. 9:           All communications between JCAP and third persons

regarding the Report following its publication, including any communications via social media,

including but not limited to communications via Twitter, Facebook, LinkedIn, Instagram, or any

similar platform, relating to the Report.

Request for Production No. 10:         All documents (including but not limited to confirmation

slips, brokerage house records, monthly brokerage or equity account statements, and stock




                                                  5
certificates) that reflect or discuss your purchase, acquisition, sale, or disposition of NOVAGOLD

securities.

Request for Production No. 11:         All    documents     that   constitute,   reflect,   or   discuss

communications or meetings between you and anyone about NOVAGOLD or NOVAGOLD

securities, including but not limited to all communications and meetings regarding the purchase,

acquisition, sale, or disposition of NOVAGOLD securities by you or third persons.

Request for Production No. 12:         All documents (including but not limited to confirmation

slips, brokerage house records, monthly brokerage or equity account statements, and stock

certificates) that reflect or discuss your purchase, acquisition, sale, or disposition of any securities

issued by any company in the mining industry.

Request for Production No. 13:         All    documents     that   constitute,   reflect,   or   discuss

communications and meetings regarding the purchase, acquisition, sale, or disposition of any

securities issued by any company in the mining industry.

Request for Production No. 14:         All documents that reflect all persons who paid JCAP any

money, consideration or other inducement to prepare, revise, or publish the Report.

Request for Production No. 15:          All documents, including all communications to or from

JCAP that reflect any editorial input, editorial oversight, edits or suggested edits, revisions or

suggested revisions, or comments of or concerning the Report by any person prior to its

publication.




                                                   6
Dated: October 9, 2020       /s/ Jonathan Rubenstein

                             BAKER BOTTS L.L.P.

                             Seth T. Taube (1664739)
                             30 Rockefeller Plaza
                             New York, New York 10112
                             Tel: 212.408.2500
                             Fax: 212.408.2501
                             seth.taube@bakerbotts.com

                             Jonathan Rubenstein (adm. pro hac vice)
                             Jordan Kazlow (adm. pro hac vice)
                             2001 Ross Avenue
                             Dallas, Texas 75021
                             Tel.: (214) 953-6500
                             Fax: (214) 953-6503
                             jonathan.rubenstein@bakerbotts.com
                             jordan.kazlow@bakerbotts.com

                             Attorneys for Plaintiff,
                             NOVAGOLD Resources Inc.




                         7
